foli-0H2S'C&
                                                                             14th COURT OF APPEALS
                                          Cause No. 1371576              j      MAR 3J 2015
Glenn Lloyd Kingham                                            In the 230-fScT?SA PRI^
v.                                                             Harris County

State


                                                Ex Parte
                                     Motion to Withdraw as Counsel


      The undersigned counsel, Melissa Martin, moves the Court to grant her
permission to withdraw from the above-styled cause.

      This Court appointed counsel to represent Mr. Kingham on appeal from his
conviction on November 7, 2013. Mr. Kingham's conviction was affirmed by the
Fourteenth Court of Appeals on December 23, 2014 and the mandate has issued.

        For the above reason, counsel asks the Court for permission to withdraw.

                                           Respectfully submitted,

                                           ALEXANDER BUNIN
                                           Chief, Harris County Public Defender's Office

                                                     N

                                                  tim^i/iAdAi*-
                                           MELISSA MARTIN
                                           Assistant Public Defender
                                           TX, Bar No. 24002532
                                           1201 Franklin St., 13th Fl.
                                           Houston, TX 77002
                                           email: melissa.martin@pdo.hctx.net
                                           713/274-6709 Fax 713/437-4319



         V? 'IT ¥      W

             Chris Daniel
            District Clerk

            MAR 2 5 2Q15
             •u'n'ia County, Texas
                                  Cause No. 1371576


Glenn Lloyd Kingham                                   In the 230th District Court

v.                                                    Harris County

                                                                          KJK
State                                                Texas
                                                                          N
                                         Order
                                                                      «
         Having considered the .abtTve-fnDtion to withdraw as counsel, the Court finds
that the motion should b^GEANTEDyDENIED.

          It is so ordered.


Done in Houston, Texas on March 25, 2015.


                                                    Presiding Judge
                                                                      HAR2, ? 2015




     i;?sK c